EXHIBIT 7.1 FIXED CHARGE COVERAGE RATIO Year ended April30 2007 2006 (i) 2005 (i) 2004 2003 Earnings (ii) $ 59.7 $ 94.7 $ 69.1 $ 38.6 $ 62.0 Fixed charges Interest expense 66.5 59.2 36.2 23.5 34.9 Portion of rent expense representative of interest factor 65.3 42.6 37.6 31.9 34.5 Earnings as adjusted $ 191.5 $ 196.5 $ 142.9 $ 94.0 $ 131.4 Fixed charges Interest expense $ 66.5 $ 59.2 $ 36.2 $ 23.5 $ 34.9 Portion of rent expense representative of interest factor 65.3 42.6 37.6 31.9 34.5 Fixed charges, as adjusted $ 131.8 $ 101.8 $ 73.8 $ 55.4 $ 69.4 Fixed charge coverage ratio 1.5x 1.9x 1.9x 1.7x 1.9x (i) Reclassified. See Note2 to our fiscal 2007 audited consolidated financial statements included elsewhere in this Annual Report on Form20-F. (ii)For the purpose of this calculation, earnings is defined as earnings from continuing operations before income taxes and undistributed earnings from equity investees.
